

116 HR 7055 IH: Coronavirus Scammers, Crooks, and Manipulators Act
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7055IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. Meuser (for himself and Mr. Suozzi) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for an increased fine and term of imprisonment for fraud in connection with the COVID-19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Scammers, Crooks, and Manipulators Act or the SCAM Act.2.Mail fraud and other fraud offenses(a)Frauds and swindlesSection 1341 of title 18, United States Code, is amended by inserting after 30 years, or both. the following: If the violation occurs in relation to, or involving any benefit authorized, transported, transmitted, transferred, disbursed, or paid in connection with the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act relating to Coronavirus Disease 2019, such person shall be fined not more than $1,500,000 or imprisoned not more than 45 years, or both.. (b)Fraud by wire, radio, or televisionSection 1343 of title 18, United States Code, is amended by inserting after 30 years, or both. the following: If the violation occurs in relation to, or involving any benefit authorized, transported, transmitted, transferred, disbursed, or paid in connection with the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act relating to Coronavirus Disease 2019, such person shall be fined not more than $1,500,000 or imprisoned not more than 45 years, or both..3.Counterfeit goods and servicesSection 2320(b) of title 18, United States Code, is amended by adding at the end the following:(4)COVID-19Any person who commits an offense under subsection (a) involving a counterfeit good, which is advertised by the person as having the ability to treat, prevent, or cure COVID-19, shall, in the case of an individual, be fined not more than $2,500,000, or imprisoned not more than 45 years, or both, or in the case of a person other than an individual, be fined $5,500,000..